Contents Selected Financial Data 2 Glossary 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview 4 Results of Operations 7 Liquidity and Financial Resources 10 Contractual Commitments 17 Natural Gas Matters 18 Regulatory Matters 21 Environmental Matters 23 Off-Balance Sheet Arrangements 24 Risk Management Activities 24 Critical Accounting Policies 25 Cautionary Language Regarding Forward-Looking Statements 29 Risk Factors 31 PG&E Corporation Consolidated Statements of Income 41 Consolidated Statements of Comprehensive Income 42 Consolidated Balance Sheets 43 Consolidated Statements of Cash Flows 45 Consolidated Statements of Equity 46 Pacific Gas and Electric Company Consolidated Statements of Income 47 Consolidated Statements of Comprehensive Income 48 Consolidated Balance Sheets 49 Consolidated Statements of Cash Flows 51 Consolidated Statements of Shareholders’ Equity 52 Notes to the Consolidated Financial Statements Note 1: Organization and Basis of Presentation 53 Note 2: Summary of Significant Accounting Policies 53 Note 3: Regulatory Assets, Liabilities, and Balancing Accounts 58 Note 4: Debt 60 Note 5: Common Stock And Share-Based Compensation 63 Note 6: Preferred Stock 65 Note 7: Earnings Per Share 66 Note 8: Income Taxes 66 Note 9: Derivatives 68 Note 10: Fair Value Measurements 72 Note 11: Employee Benefit Plans 79 Note 12: Resolution of Remaining Chapter 11 Disputed Claims 88 Note 13: Related Party Agreements and Transactions 88 Note 14: Commitments and Contingencies 90 Quarterly Consolidated Financial Data (Unaudited) Management’s Report on Internal Control Over Financial Reporting Reports of Independent Registered Public Accounting Firm   1 SELECTED FINANCIAL DATA (in millions, except per share amounts) PG&E Corporation For the Year Operating revenues $ Operating income Income from continuing operations Earnings per common share from continuing operations, basic Earnings per common share from continuing operations, diluted Dividends declared per common share (1) At Year-End Common stock price per share $ Total assets Long-term debt (excluding current portion) Capital lease obligations (excluding current portion) (2) 90 Energy recovery bonds (excluding current portion) (3) - - - Pacific Gas and Electric Company For the Year Operating revenues $ Operating income Income available for common stock At Year-End Total assets Long-term debt (excluding current portion) Capital lease obligations (excluding current portion) (2) 90 Energy recovery bonds (excluding current portion) (3) - - - (1) Information about the frequency and amount of dividends and restrictions on the payment of dividends is set forth in “Liquidity and Financial Resources – Dividends” within “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and in PG&E Corporation’s Consolidated Statements of Equity, the Utility’s Consolidated Statements of Shareholders’ Equity, and Note 5 of the Notes to the Consolidated Financial Statements. (2)The capital lease obligations amounts are included in noncurrent liabilities – other in PG&E Corporation’s and the Utility’s Consolidated Balance Sheets. (3)The energy recovery bonds matured in December 2012. 2 GLOSSARY The following terms and abbreviations appearing in the text of this report have the meanings indicated below. 2013 Annual Report PG&E Corporation's and Pacific Gas and Electric Company's combined Annual Report on Form10-K for the year ended December 31, 2013, including the information incorporated by reference into the report AFUDC Allowance for Funds Used During Construction ALJ administrative law judge ARO Asset retirement obligation ASU accounting standards update CAISO California Independent System Operator CARB California Air Resources Board CPUC California Public Utilities Commission CRRs congestion revenue rights EPA Environmental Protection Agency EPS earnings per common share FERC Federal Energy Regulatory Commission GAAP generally accepted accounting principles GHG greenhouse gas GRC general rate case GT&S gas transmission and storage IRS Internal Revenue Service LTIP long term incentive plan MGP manufactured gas plant NEIL Nuclear Electric Insurance Limited NRC Nuclear Regulatory Commission ORA Officer of Ratepayer Advocates OSC CPUC Order to Show Cause PSEP pipeline safety enhancement plan QF(s) Qualified facilities Regional Board California Regional Water Quality Control Board, Lahontan Region REITS Global real estate investment trust RSU(s) restricted stock unit ROE return on equity SEC U.S. Securities and Exchange Commission SED Safety and Enforcement Division of the CPUC, formerly known as the Consumer Protection and Safety Division or the CPSD TO transmission owner TURN The Utility Reform Network Utility Pacific Gasand Electric Company VIE(s) variable interest entity(ies) 3 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW PG&E Corporation is a holding company whose primary operating subsidiary is Pacific Gas and Electric Company, a public utility operating in northern and central California.The Utility generates revenues mainly through the sale and delivery of electricity and natural gas to customers.The Utility is regulated primarily by the CPUC and the FERC.The CPUC has jurisdiction over the rates and terms and conditions of service for the Utility’s electricity and natural gas distribution operations, electric generation, and natural gas transportation and storage.The FERC has jurisdiction over the rates and terms and conditions of service governing the Utility’s electric transmission operations and interstate natural gas transportation contracts.The NRC oversees the licensing, construction, operation, and decommissioning of the Utility’s nuclear generation facilities.The Utility also is subject to the jurisdiction of other federal, state, and local governmental agencies. Before setting rates, the CPUC and the FERC conduct proceedings to determine the annual amount of revenue that the Utility is authorized to collect from its customers to recover its reasonable operating and capital costs (depreciation, tax, and financing expenses) of providing utility services.The primary CPUC proceedings are the GRC and the GT&S rate case which generally occur every few years and result in revenue requirements that are set for multi-year periods.The CPUC also periodically conducts a cost of capital proceeding, where it determines the capital structure the Utility must maintain (i.e., the relative weightings of common equity, long-term debt, and preferred equity) and authorizes the Utility to earn a specific rate of return on each capital component, including equity.The authorized revenue requirements the CPUC sets in the GRC and GT&S rate cases are set at levels to provide the Utility an opportunity to earn its authorized rates of return on its “rate base” – the Utility’s net investment in facilities, equipment, and other property used or useful in providing utility service to its customers.The primary FERC proceeding is the electric TO rate case which generally occurs on an annual basis.The rate of return for the Utility’s FERC jurisdictional assets is embedded in revenues authorized in the TO rate cases. The Utility’s ability to recover its GRC revenue requirements does not depend on the volume of the Utility’s sales of electricity and natural gas services.This decoupling of revenues and sales eliminates volatility in the revenues earned by the Utility due to fluctuations in customer demand.The Utility’s ability to recover a portion of its GT&S revenue requirements depends on the volume of natural gas transported as well as the use of its storage facilities.The Utility’s ability to recover its electric transmission-related revenue requirements depends on the volume of electricity sales. The Utility’s revenue requirements are set based on forecast costs.Differences in the amount or timing between forecast costs and actual costs can occur for numerous reasons, including unanticipated costs related to storms, outages, catastrophic events, or to comply with new legislation, regulations, or orders; or third-party claims that are not recoverable through insurance.Generally, differences between actual costs and forecast costs could affect the Utility’s ability to earn its authorized return (referred to as “activities impacting earnings” below).However, for certain core operating costs, such as costs associated with pension and other employee benefits, the Utility is authorized to track the difference between actual amounts and forecast amounts and recover or refund the difference through rates (referred to as “cost recovery activities” below).The Utility also collects additional revenue requirements to recover certain costs that the CPUC has authorized the Utility to pass on to customers, including costs to purchase electricity and natural gas; and to fund public purpose programs, such as demand response and customer energy efficiency.Therefore, although the timing and amount of these costs can impact the Utility’s revenue, these costs generally do not impact net income (included in “cost recovery activities” below). There may be some types of costs that the CPUC has determined will not be recoverable through rates or for which the Utility does not seek recovery, such as certain pipeline-related costs and fines associated with the Utility’s natural gas transmission system.The CPUC could also disallow recovery of costs that it finds were not prudently or reasonably incurred.The timing and amount of the unrecoverable or disallowed costs can materially impact the Utility’s revenue and net income, as described more fully below. This is a combined annual report of PG&E Corporation and the Utility, and includes separate Consolidated Financial Statements for each of these two entities.PG&E Corporation’s Consolidated Financial Statements include the accounts of PG&E Corporation, the Utility, and other wholly owned and controlled subsidiaries.The Utility’s Consolidated Financial Statements include the accounts of the Utility and its wholly owned and controlled subsidiaries.This combined Management’s Discussion and Analysis of Financial Condition and Results of Operations of PG&E Corporation and the Utility should be read in conjunction with the Consolidated Financial Statements and the Notes to the Consolidated Financial Statements included in this annual report. 4 Summary of Changes in Net Income and Earnings per Share PG&E Corporation’s net income available for common shareholders for 2013 was $814 million, or $1.83 per share, as compared to $816 million, or $1.92 per share, for 2012.Operating results have continued to be materially affected by costs the Utility has incurred to improve the safety and reliability of its natural gas operations that are not recoverable through rates.These unrecovered costs have increased the Utility’s equity needs which PG&E Corporation has funded through equity issuances that have materially diluted PG&E Corporation’s EPS. The following table is a summary reconciliation of the key changes, after-tax, in PG&E Corporation’s income available for common shareholders and EPS for the year ended December 31, 2013 compared to the prior year.(See “Results of Operations” and “Natural Gas Matters” below for additional information.) EPS (in millions, except per share amounts) Earnings (Diluted) Income Available for Common Shareholders - 2012 $ $ Natural gas matters (1) 96 Growth in rate base earnings(2) 87 Environmental-related costs (3) 59 Reduction in authorized cost of capital (4) ) ) Impact of capital spending over authorized (5) ) ) Uneconomic project and lease termination(6) ) ) Gas transmission revenues (9 ) ) Increase in shares outstanding (7) - ) Other ) ) Income Available for Common Shareholders - 2013 $ $ (1)The Utilityincurred net costs and capital charges related to natural gas matters of $645 million and $812 million, pre-tax, during 2013 and 2012, respectively. These amounts are not recoverable through rates.See “Operating and Maintenance” below. (2) Represents the impact of the increase in rate base as authorized in various rate cases during 2013 as compared to 2012. (3) Environmental-related costs were lower in 2013 compared to 2012 when the Utility incurred a significant charge for environmental remediation associated with the Hinkley natural gas compressor site. (4) Reflects the lower cost of capital authorized in the 2013 Cost of Capital proceeding.The CPUC authorized the Utility to earn a ROE of 10.40% (compared to 11.35% previously authorized) and adjusted its cost of debt beginning on January 1, 2013. (5)Represents the incremental interest and depreciation expense associated with capital expenditures that exceed the current authorized levels. (6) Represents the expenses incurred in 2013 for terminated projects and leases, compared to 2012. (7) Represents the impact of a higher number of weighted average shares outstanding during2013, compared to 2012.PG&E Corporation issues shares to fund its equity contributions to the Utility to maintain the Utility’s capital structure and fund operations, including expenses related to natural gas matters.This has no dollar impact on earnings. 5 Key Factors Affecting Results of Operations, Financial Condition, and Cash Flows PG&E Corporation and the Utility believe that their future results of operations, financial condition, and cash flows will be materially affected by several factors, including the timing and outcome of CPUC ratemaking proceedings, the ultimate amount of costs the Utility will continue to incur to improve the safety and reliability of its natural gas operations, the outcome of the pending investigations that commenced following the San Bruno accident including the ultimate amount of fines the Utility will be required to pay, and the timing and amount of the Utility’s financing needs. · The Timing and Outcome of Ratemaking Proceedings.The majority of the Utility’s revenue requirements for the next several years will be determined by the outcomes of the 2014 GRC and the 2015 GT&S rate case.In the 2014 GRC, the Utility is seeking an increase in its 2014 revenue requirements of $1.16 billion over the comparable revenues for 2013 that were previously authorized, as well as attrition increases for 2015 and 2016.The CPUC’s ORA has recommended that the CPUC approve a 2014 revenue requirement that is lower than the amount authorized for 2013.A proposed decision is anticipated in the first quarter of 2014.(See “2014 General Rate Case” below.)In the 2015 GT&S rate case, the Utility is seeking an increase in its 2015 revenue requirements of $555 million over the comparable revenues for 2014 that were previously authorized, as well as attrition increases for 2016 and 2017.The Utility has requested that the CPUC issue a final decision by the end of 2014.(See “2015 Gas Transmission and Storage Rate Case” below.)The outcome of these ratemaking proceedings can be affected by many factors, including general economic conditions, the level of customer rates, regulatory policies, and political considerations. · The Ability of the Utility to Control Operating Costs and Capital Expenditures.Net income is negatively affected when the authorized revenues are not sufficient for the Utility to recover the costs it actually incurs to provide utility services.The Utility forecasts that it will incur total pipeline-related expenses ranging from $350 million to $450 million in 2014 that will not be recoverable through rates.These amounts include costs to perform work under the Utility’s PSEP that were disallowed by the CPUC, as well as costs related to the Utility’s multi-year effort to identify and remove encroachments from transmission pipeline rights-of-way and other gas-related work, and legal and other expenses.The Utility could record additional charges for PSEP capital to the extent the Utility’s costs are higher than expected or if additional costs are disallowed by the CPUC.(See “Disallowed Capital Costs” below.)The Utility’s ability to recover pipeline-related expenses beginning in 2015 also will be affected by the outcome of the 2015 GT&S rate case.Differences between the amount or timing of the Utility’s actual costs and forecasted or authorized amounts may affect the Utility’s ability to earn its authorized ROE. · The Outcome of Pending Investigations and Enforcement Matters. Three CPUC investigations are still pending against the Utility related to its natural gas operations and the San Bruno accident.The SED has recommended that the CPUC impose what the SED characterizes as a penalty of $2.25 billion on the Utility, consisting of a $300 million fine payable to the State General Fund and $1.95 billion of non-recoverable costs.If the SED’s penalty recommendation is adopted, the Utility estimates that its total unrecovered costs and fines related to natural gas transmission operations would be about $4.5 billion. (See “Pending CPUC Investigations” below.)In addition, the CPUC and the SED may impose fines or take enforcement action with respect to the Utility’s self-reports of noncompliance with certain natural gas safety regulations.(See “CPUC Enforcement Matters” below.)The Utility may be required to pay additional civil or criminal penalties or incur other costs, depending on the outcome of the pending federal criminal investigation of the San Bruno accident. (See “Criminal Investigation” below.) · The Amount and Timing of the Utility’s Financing Needs.PG&E Corporation contributes equity to the Utility as needed to maintain the Utility’s CPUC-authorized capital structure.Future financing needs will be affected by various factors, including the timing and amount of capital expenditures and operating expenses, the amount of costs related to natural gas matters that are not recoverable through rates, and other factors described in “Liquidity and Financial Resources” below.PG&E Corporation forecasts that it will issue a material amount of equity in 2014, primarily to support the Utility’s 2014 capital expenditures (which are forecasted to range from $5 billion to $6 billion) and to fund unrecovered costs.Depending on the outcome of the pending investigations, PG&E Corporation may be required to issue additional common stock to fund its equity contributions as the Utility pays fines and incurs additional unrecoverable gas safety-related costs.These additional issuances could have a material dilutive effect on PG&E Corporation’s EPS.PG&E Corporation’s and the Utility’s ability to access the capital markets and the terms and rates of future financings could be affected by changes in their respective credit ratings, the outcome of natural gas matters, general economic and market conditions, and other factors. For more information about the factors and risks that could affect PG&E Corporation’s and the Utility’s future results of operations, financial condition, and cash flows, or that could cause future results to differ from historical results, see the section entitled “Risk Factors” below.In addition, this 2013 Annual Report contains forward-looking statements that are necessarily subject to various risks and uncertainties.These statements reflect management’s judgment and opinions which are based on current estimates, expectations, and projections about future events and assumptions regarding these events and management's knowledge of facts as of the date of this report.See the section entitled “Cautionary Language Regarding Forward Looking Statements” below for a list of some of the factors that may cause actual results to differ materially.PG&E Corporation and the Utility are not able to predict all the factors that may affect future results.PG&E Corporation and the Utility do not undertake an obligation to update forward-looking statements, whether in response to new information, future events, or otherwise. 6 RESULTS OF OPERATIONS PG&E Corporation The consolidated results of operations consist primarily of balances related to the Utility, which are discussed below.The table below provides a summary of consolidated net income (loss) for 2013, 2012 and 2011: (in millions) Consolidated Total $ $ $ PG&E Corporation ) 19 13 Utility PG&E Corporation’s net income consists primarily of operating and maintenance expense, interest expense on long-term debt, other income from investments, and income taxes.In 2013, PG&E Corporation’s operating results were primarily impacted by an impairment loss resulting from investments unrelated to PG&E Corporation’s core operations with no similar activity in 2012 and by an increase in charitable contributions. There were no material changes to PG&E Corporation’s operating results in 2012 compared to 2011. Utility The table below details certain items from the Utility’s accompanying Consolidated Statements of Income for 2013, 2012, and 2011.The presentation below separately identifies activities that impact earnings and cost recovery activities that do not impact earnings. Activities that impact earnings (net income) primarily include revenues authorized by the CPUC and FERC in the various rate cases that are designed to recover the Utility’s costs to own and operate its assets and provide it with an opportunity to earn its authorized rate of return on its rate base.Expenses that impact earnings include costs in excess of amounts authorized and costs for which the Utility does not seek recovery.(See “Utility Activities Impacting Earnings” below.)Activities that do not impact earnings include revenues collected to recover certain costs that the Utility is authorized to pass on to customers, including costs to purchase electricity and natural gas, as well as costs to fund public purpose programs. They also include revenues authorized in various rate cases that are designated for a specific purpose such as the payment of pension costs.(See “Utility Cost Recovery Activities” below.) (in millions) Earning Activities Cost Recovery Activities Total Utility Earning Activities Cost Recovery Activities Total Utility Earning Activities Cost Recovery Activities Total Utility Electric operating revenues $ Natural gas operating revenues Total operating revenues Cost of electricity - - - Cost of natural gas - - - Operating and maintenance Depreciation, amortization, and decommissioning - Total operating expenses Operating income - - - Interest income (1) 8 6 5 Interest expense (1) Other income, net (1) 84 88 53 Income before income taxes Income tax provision (1) Net income Preferred stock dividend requirement 14 14 14 Income Available for Common Stock $ $ $ (1) Items represent activities that impact earnings for 2013, 2012, and 2011. 7 Utility Activities Impacting Earnings The following discussion presents the Utility’s operating results for activities impacting earnings for 2013, 2012, and 2011. Operating Revenues The Utility’s electric and natural gas operating revenues increased by $55 million, or 1%, in 2013 compared to 2012, primarily due to an increase of $294 million as authorized in various rate cases, partially offset by a decrease in revenues of $196 million as a result of the lower return authorized in the 2013 Cost of Capital proceeding. The Utility’s electric and natural gas operating revenues increased by $340 million, or 4%, in 2012 compared to 2011 primarily due to an increase in revenues authorized in various rate cases and increases in natural gas storage revenues. Operating and Maintenance The Utility’s operating and maintenance expenses decreased by $189 million, or 4%, in 2013 compared to 2012, primarily due to decreases of $167 million for net costs incurred in connection with natural gas matters (see table below) and $88 million for environmental remediation costs associated with a significant charge in 2012 for the Hinkley natural gas compressor station site.These costs were partially offset by increases in other expenses that were not material.In each of 2013 and 2012, the Utility incurred expenses that were approximately $250 million higher than the level of authorized revenue requirements to improve the safety and reliability of its operations that will not be recovered in rates. The Utility’s operating and maintenance expenses increased by $476 million, or 12%, in 2012 compared to 2011, primarily due to costs incurred to improve the safety and reliability of electric and natural gas operations that were approximately $250 million higher than amounts assumed under the 2011 rate cases.The remaining increase was primarily attributable to an increase of $73 million for net costs incurred in connection with natural gas matters (see table below), and a $56 million charge related to employee operational performance incentives. The following table provides a summary of the Utility’s costs associated with natural gas matters that are not recoverable through rates: (in millions) Pipeline-related expenses (1) (2) $ $ $ Disallowed capital - Accrued fines 22 17 Third-party liability claims 80 Insurance recoveries ) ) ) Contribution to City of San Bruno - 70 - Total natural gas matters $ $ $ (1)Includes $137 million, $268 million, and $331 million for work performed under the Utility’s PSEP in 2013, 2012, and 2011, respectively. (2) The decrease for 2013 reflects amounts that were authorized for recovery in the CPUC’s PSEP December 2012 decision as well as lower legal and other expenses in 2013. Pipeline-related expenses include costs to validate safe operating pressures, conduct strength testing, and perform other work associated with the Utility’s PSEP; costs related to the Utility’s multi-year effort to identify and remove encroachments (e.g. building structures and vegetation overgrowth) from transmission pipeline rights-of-way, and costs to improve the integrity of transmission pipelines and to perform other gas-related work; and legal and other expenses.In 2013, the Utility completed its “centerline” mapping survey of its entire gas transmission system to locate, mark, and map the center of all transmission pipelines.The Utility recorded charges of $196 million and $353 million in 2013 and 2012, respectively, for PSEP capital costs that are expected to exceed the amount to be recovered.The additional charge in 2013 primarily reflects a change in project portfolio involving higher unit costs to replace pipelines than originally forecast.(See “Natural Gas Matters – Disallowed Capital Costs” below.) The Utility recorded charges of $22 million and $17 million in 2013 and 2012, respectively, for fines imposed on the Utility by the CPUC and SED in connection with various self-reported violations and other enforcement matters. The Utility accrued $200 million in 2011 as the minimum amount of fines deemed probable that the Utility will pay to the State General Fund in connection with the three pending CPUC investigations.(See “Natural Gas Matters – Pending CPUC Investigations” below.) The Utility has settled the claims of substantially all of the remaining plaintiffs who sought compensation for personal injury, property damage, and other relief, following the San Bruno accident. The Utility has recorded cumulative charges of $565 million for third-party claims related to the San Bruno accident, reflecting its best estimate of probable loss.These costs were partially offset by cumulative insurance recoveries of $354 million.Although the Utility believes that a significant portion of costs incurred for third-party claims (and associated legal expenses of $86 million) will ultimately be recovered through its insurance, it is unable to predict the amount and timing of additional insurance recoveries. Depreciation, Amortization, and Decommissioning The Utility’s depreciation, amortization, and decommissioning expenses increased by $149 million, or 8%, in 2013 compared to 2012, and by $113 million, or 6%, in 2012 compared to 2011, primarily due to the impact of capital additions. Interest Income, Interest Expense, and Other Income, Net There were no material changes to interest income, interest expense, and other income, net for the periods presented. 8 Income Tax Provision The Utility’s income tax provision increased by $28 million, or 9%, in 2013 compared to 2012.The effective tax rates were 27% in both 2013 and 2012. The Utility’s income tax provision decreased by $182 million, or 38%, in 2012 compared to 2011.The effective tax rates were 27% and 36% for 2012 and 2011, respectively.The effective tax rate decreased primarily due to lower state and federal taxes for non-tax deductible penalties related to natural gas matters. The differences between the Utility’s income taxes and amounts calculated by applying the federal statutory rate to income before income tax expense for continuing operations for 2013, 2012, and 2011 were as follows: Federal statutory income tax rate 35.0 % 35.0 % 35.0 % Increase (decrease) in income tax rate resulting from: State income tax (net of federal benefit) ) ) Effect of regulatory treatment of fixed asset differences ) ) ) Tax credits ) ) ) Benefit of loss carryback ) ) ) Non deductible penalties Other, net ) ) Effective tax rate 27.4 % 26.8 % 36.2 % Utility Cost Recovery Activities Cost of Electricity The Utility’s cost of electricity includes the costs of power purchased from third parties, transmission, fuel used in its own generation facilities, fuel supplied to other facilities under power purchase agreements, and realized gains and losses on price risk management activities.(See Note 9 of the Notes to the Consolidated Financial Statements.)The volume of power purchased by the Utility is driven by customer demand, the availability of the Utility’s own generation facilities, and the cost effectiveness of each source of electricity.Additionally, the cost of electricity is impacted by the higher cost of procuring renewable energy as the Utility increases the amount of its renewable energy deliveries to comply with California legislative and regulatory requirements, and by costs associated with complying with California’s GHG laws. (in millions) Cost of purchased power $ $ $ Fuel used in own generation facilities Total cost of electricity $ $ $ Average cost of purchased power per kWh $ $ $ Total purchased power (in millions of kWh) Cost of Gas The Utility’s cost of natural gas includes the costs of procurement, storage, transportation of natural gas and realized gains and losses on price risk management activities.(See Note 9 of the Notes to the Consolidated Financial Statements.)The Utility’s future cost of natural gas will be affected by the market price of natural gas, changes in the cost of storage and transportation, changes in customer demand, and by costs associated with complying with California’s GHG laws. (in millions) Cost of natural gas sold $ $ $ Transportation cost of natural gas sold Total cost of natural gas $ $ $ Average cost per Mcf of natural gas sold $ $ $ Total natural gas sold (in millions of Mcf) (1) (1) One thousand cubic feet 9 Operating Expenses The Utility’s operating expenses also include certain recoverable costs that the Utility is required to incur as part of its operations and include public purpose programs, pension, and other continuous business expenses.Additionally, operating expenses in 2012 and 2011 include the amortization of energy recovery bonds regulatory asset which fully amortized in 2012.If the Utility were to spend over authorized amounts, these expenses could have an impact to earnings. LIQUIDITY AND FINANCIAL RESOURCES Overview The Utility’s ability to fund operations and make distributions to PG&E Corporation depends on the levels of its operating cash flows and access to the capital and credit markets.The levels of the Utility’s operating cash and short-term debt fluctuate as a result of seasonal load, volatility in energy commodity costs, collateral requirements related to price risk management activities, the timing and amount of tax payments or refunds, and the timing and effect of regulatory decisions and long-term financings, among other factors.The Utility generally utilizes equity contributions from PG&E Corporation and long-term senior unsecured debt issuances to maintain its CPUC-authorized capital structure.The Utility relies on short-term debt, including commercial paper, to fund temporary financing needs.The CPUC authorizes the aggregate amount of long-term debt and short-term debt that the Utility may issue and authorizes the Utility to recover its related debt financing costs.The Utility has short-term borrowing authority of $4.0 billion, including $500 million that is restricted to certain contingencies. PG&E Corporation’s ability to fund operations, make scheduled principal and interest payments, fund Utility equity contributions as needed for the Utility to maintain its CPUC-authorized capital structure, and pay dividends primarily depends on PG&E Corporation’s access to the capital and credit markets and the level of cash distributions received from the Utility.PG&E Corporation’s equity contributions to the Utility are funded primarily through common stock issuances.PG&E Corporation’s stock issuances used to fund Utility equity needs attributable to unrecoverable costs and penalties have had and will continue to have a dilutive effective on PG&E Corporation’s EPS.PG&E Corporation also may use draws under its revolving credit facility or issuances under its commercial paper program to occasionally fund equity contributions on an interim basis. PG&E Corporation and the Utility have $889 million of long-term debt maturing within the next 6 months.PG&E Corporation and the Utility plan to repay this debt with capital market financings. Further, given the Utility’s significant ongoing capital expenditures, the Utility will continue to need equity contributions from PG&E Corporation to maintain its authorized capital structure.The Utility’s future equity needs will continue to be affected by costs that are not recoverable through rates, including costs related to natural gas matters, incremental work to improve safety and reliability of electric and gas operations in excess of authorized revenue requirements, and environmental remediation costs.The Utility’s equity needs would also increase to the extent it is required to pay fines or penalties in connection with pending investigations.(See “Natural Gas Matters” below.) PG&E Corporation’s and the Utility’s credit ratings may be affected by the ultimate outcome of the pending investigations related to natural gas matters and the San Bruno accident.PG&E Corporation’s and the Utility’s credit ratings may affect their access to the credit and capital markets and their respective financing costs in those markets.Credit rating downgrades may increase the cost of short-term borrowing, including PG&E Corporation’s and the Utility’s commercial paper, as well as the costs associated with their respective credit facilities, and long-term debt. PG&E Corporation and the Utility maintain separate bank accounts and primarily invest their cash in money market funds.The following table summarizes PG&E Corporation’s and the Utility’s cash positions: December 31, (in millions) PG&E Corporation $ $ Utility 65 Total consolidated cash and cash equivalents $ $ 10 In addition to these cash and cash equivalents, PG&E Corporation and the Utility hold restricted cash that primarily consists of cash held in escrow pending the resolution of the remaining disputed claims that were filed in the Utility’s reorganization proceeding under Chapter 11 of the U.S. Bankruptcy Code.(See Note 12 of the Notes to the Consolidated Financial Statements.) Revolving Credit Facilities and Commercial Paper Programs In April 2013, PG&E Corporation and the Utility amended and restated their revolving credit facilities to extend their termination dates from May 31, 2016 to April 1, 2018.These agreements contain substantially similar terms as the original 2011 credit agreements. In January 2014, PG&E Corporation established a new commercial paper program, the borrowings of which will be used primarily to cover fluctuations in cash flow requirements.PG&E Corporation will treat the amount of its outstanding commercial paper as a reduction to the amount available under its revolving credit facility. The following table summarizes PG&E Corporation’s and the Utility’s outstanding borrowings under their revolving credit facilities and the Utility’s commercial paper program at December 31, 2013: Letters of Termination Facility Credit Commercial Facility Date Limit Outstanding Borrowings Paper Availability (in millions) PG&E Corporation April 2018 $ $ - $ $ - $ 40 Utility April 2018 79 - Total revolving credit facilities $ $ 79 $ $ $ (1) Includes a $100 million sublimit for letters of credit and a $100 million commitment for loans that are made available on a same-day basis and are repayable in full within 7 days. (2) Includes a $1.0 billion sublimit for letters of credit and a $300 million commitment for loans that are made available on a same-day basis and are repayable in full within 7 days. (3) The Utility treats the amount of its outstanding commercial paper as a reduction to the amount available under its revolving credit facility. For 2013, the average outstanding borrowings under PG&E Corporation’s revolving credit facility were $214 million and the maximum outstanding balance during the year was $260 million.For 2013, the Utility’s average outstanding commercial paper balance was $542 million and the maximum outstanding balance during the year was $1.1 billion.The Utility did not borrow under its credit facility in 2013. The revolving credit facilities include usual and customary provisions for revolving credit facilities of this type, including those regarding events of default and covenants limiting liens to those permitted under PG&E Corporation’s and the Utility’s senior note indentures, mergers, sales of all or substantially all of PG&E Corporation’s and the Utility’s assets, and other fundamental changes.In addition, the revolving credit facilities require that PG&E Corporation and the Utility maintain a ratio of total consolidated debt to total consolidated capitalization of at most 65% as of the end of each fiscal quarter.PG&E Corporation’s revolving credit facility agreement also requires that PG&E Corporation own, directly or indirectly, at least 80% of the common stock and at least 70% of the voting capital stock of the Utility.At December 31, 2013, PG&E Corporation and the Utility were in compliance with all covenants under their respective revolving credit facilities. 11 2013 Financings Utility The following table summarizes long-term debt issuances in 2013: (in millions) Issue Date Amount Senior Notes 3.25%, due 2023 June 14 $ 4.60%, due 2043 June 14 3.85%, due 2023 November 12 5.125%, due 2043 November 12 Total debt issuances in 2013 $ The net proceeds from the issuance of Utility senior notes in 2013 were used to fund maturing debt, to repurchase and extinguish $461 million principal amount, net of $15 million of premiums and $6 million of accrued interest, of the Utility’s outstanding 4.80% Senior Notes due March 1, 2014, fund capital expenditures, and for general corporate purposes. The Utility also received cash contributions of $1.1 billion from PG&E Corporation during 2013 to ensure that the Utility had adequate capital to maintain the 52% common equity ratio authorized by the CPUC. PG&E Corporation In May 2013, PG&E Corporation entered into a new equity distribution agreement providing for the sale of PG&E Corporation common stock having an aggregate gross sales price of up to $400 million.As of December 31, 2013, PG&E Corporation had sold common stock having an aggregate gross sales price of $395 million and had the ability to issue an additional $5 million of its common stock under this agreement. During 2013, PG&E Corporation paid commissions of $3 million under this agreement.PG&E Corporation terminated this agreement in January 2014 and intends to enter into a new equity distribution agreement providing for the sale of PG&E Corporation’s common stock having an aggregate gross sales price of $500 million. During 2013, PG&E Corporation issued 26 million shares of its common stock for aggregate net cash proceeds of $1,045 million in the following transactions: · 7 million shares were sold in an underwritten public offering for cash proceeds of $300 million, net of fees and commissions; · 8 million shares that were issued for cash proceeds of $290 million under the PG&E Corporation 401(k) plan, the Dividend Reinvestment and Stock Purchase Plan, and share-based compensation plans; and · 11 million shares were sold for cash proceeds of $455 million, net of commissions paid of $4 million, under equity distribution agreements. The proceeds from these sales were used for general corporate purposes, including the infusion of equity into the Utility.For the year ended December 31, 2013, PG&E Corporation made equity contributions to the Utility of $1.1 billion. PG&E Corporation forecasts that it will need to continue to issue additional common stock to fund the Utility’s equity needs. 12 Dividends The Board of Directors of PG&E Corporation and the Utility have each adopted a common stock dividend policy that is designed to meet the following three objectives: · Comparability: Pay a dividend competitive with the securities of comparable companies based on payout ratio (the proportion of earnings paid out as dividends) and, with respect to PG&E Corporation, yield (i.e., dividend per share divided by share price); · Flexibility: Allow sufficient cash to pay a dividend and to fund investments while avoiding having to issue new equity unless PG&E Corporation’s or the Utility’s capital expenditure requirements are growing rapidly and PG&E Corporation or the Utility can issue equity at reasonable cost and terms; and · Sustainability: Avoid reduction or suspension of the dividend despite fluctuations in financial performance except in extreme and unforeseen circumstances. Each Board of Directors retains authority to change the common stock dividend rate at any time, especially if unexpected events occur that would change its view as to the prudent level of cash conservation.No dividend is payable unless and until declared by the applicable Board of Directors.In addition, before declaring a dividend, the CPUC requires that the PG&E Corporation Board of Directors give first priority to the Utility’s capital requirements, as determined to be necessary and prudent to meet the Utility’s obligation to serve or to operate the Utility in a prudent and efficient manner.The Boards of Directors must also consider the CPUC requirement that the Utility maintain, on average, its CPUC-authorized capital structure including a 52% equity component. The Board of Directors of PG&E Corporation declared dividends of $0.455 per share for each of the quarters of 2013, 2012, and 2011, for annual dividends of $1.82 per share. The following table summarizes PG&E Corporation’s and the Utility’s dividends paid: (in millions) PG&E Corporation: Common stock dividends paid $ $ $ Common stock dividends reinvested in Dividend Reinvestment and Stock Purchase Plan 22 22 24 Utility: Common stock dividends paid $ $ $ Preferred stock dividends paid 14 14 14 In December 2013, the Board of Directors of PG&E Corporation declared quarterly dividends of $0.455 per share, totaling $208 million, of which $202 million was paid in January 2014 to shareholders of record on December 31, 2013. In December 2013, the Board of Directors of the Utility declared dividends on its outstanding series of preferred stock, payable in February 2014, to shareholders of record on January 31, 2014. As the Utility focuses on improving the safety and reliability of its natural gas and electric operations, and subject to the outcome of the matters described under “Natural Gas Matters” below, PG&E Corporation expects that its Board will continue to maintain the current quarterly common stock dividend. 13 Utility Operating Activities The Utility’s cash flows from operating activities primarily consist of receipts from customers less payments of operating expenses, other than expenses such as depreciation that do not require the use of cash. The Utility’s cash flows from operating activities for 2013, 2012, and 2011 were as follows: (in millions) Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning Allowance for equity funds used during construction ) ) ) Deferred income taxes and tax credits, net PSEP disallowed capital expenditures - Other Effect of changes in operating assets and liabilities: Accounts receivable ) ) ) Inventories ) ) ) Accounts payable 99 ) 51 Income taxes receivable/payable ) ) ) Other current assets and liabilities ) 36 Regulatory assets, liabilities, and balancing accounts, net ) ) Other noncurrent assets and liabilities 22 Net cash provided by operating activities $ $ $ During 2013, net cash provided by operating activities decreased by $1.5 billion as compared to 2012 when the Utility collected $460 million from customers related to the energy recovery bonds which matured at the end of 2012. In addition, in 2013, the amount of cash collateral returned to the Utility by third parties was $243 million lower than in 2012, the settlement payments the Utility received from the U.S Treasury related to the Utility’s spent nuclear fuel disposal costs was $221 million lower, net of legal fees, than the Utility received in 2012, and the Utility’s tax payments were $236 million higher than in 2012. The remaining changes in cash flows from operating activities consisted of fluctuations in activities within the normal course of business such as the timing and amount of customer billings and collections. During 2012, net cash provided by operating activities increased by $1.2 billion compared to 2011 when the Utility’s net collateral payments were $352 million higher. Also, in 2012, the Utility received settlement payments of $250 million, net of legal fees, from the U.S. Treasury related to the Utility’s spent nuclear fuel disposal costs and made tax payments that were $224 million lower than in 2011. The remaining changes in cash flows from operating activities consisted of fluctuations in activities within the normal course of business such as the timing and amount of customer billings and collections. 14 Future cash flow from operating activities will be affected by various factors, including: · the timing and outcome of ratemaking proceedings, including the 2014 GRC and 2015 GT&S rate cases; · the timing and amount of tax payments, tax refunds, net collateral payments, and interest payments; · the timing and amount of insurance recoveries related to third party claims; · the timing and amount of fines or penalties that may be imposed, as well as any costs associated with remedial actions the Utility may be required to implement; · the timing and amount of costs the Utility incurs, but does not recover, to improve the safety and reliability of its natural gas system (see “Operating and Maintenance” above and “Natural Gas Matters” below); and · the timing of the resolution of the Chapter 11 disputed claims and the amount of interest on these claims that the Utility will be required to pay (see Note 12 of the Notes to the Consolidated Financial Statements). Investing Activities The Utility’s investing activities primarily consist of construction of new and replacement facilities necessary to deliver safe and reliable electricity and natural gas services to its customers.The amount and timing of the Utility’s capital expenditures is affected by many factors such as the occurrence of storms and other events causing outages or damages to the Utility’s infrastructure.Cash used in investing activities also includes the proceeds from sales of nuclear decommissioning trust investments which are largely offset by the amount of cash used to purchase new nuclear decommissioning trust investments.The funds in the decommissioning trusts, along with accumulated earnings, are used exclusively for decommissioning and dismantling the Utility’s nuclear generation facilities. The Utility’s cash flows from investing activities for 2013, 2012, and 2011 were as follows: (in millions) Capital expenditures $ ) $ ) $ ) Decrease in restricted cash 29 50 Proceeds from sales and maturities of nuclear decommissioning trust investments Purchases of nuclear decommissioning trust investments ) ) ) Other 21 16 14 Net cash used in investing activities $ ) $ ) $ ) Net cash used in investing activities increased by $528 million in 2013 compared to 2012.This increase was due to an increase of $583 million in capital expenditures, partially offset by net proceeds associated with sales of nuclear decommissioning trust investments in 2013 as compared to net purchases of nuclear decommissioning trust investments in 2012. Net cash used in investing activities increased by $755 million in 2012 compared to 2011.This increase was primarily due to an increase of $586 million in capital expenditures and a reduction in restricted cash released for resolved Chapter 11 disputed claims of $150 million. Future cash flows used in investing activities are largely dependent on the timing and amount of capital expenditures.The Utility forecasts that it will incur between $5 billion and $6 billion in capital expenditures for 2014.Most of the Utility’s revenue requirements to recover forecasted capital expenditures are authorized in the GRC, TO, and GT&S rate cases.The Utility’s ability to invest in its electric and natural gas systems and develop new generation facilities is subject to many risks, including risks related to securing adequate and reasonably priced financing, obtaining and complying with terms of permits, meeting construction budgets and schedules, and satisfying operating and environmental performance standards. 15 Financing Activities The Utility’s cash flows from financing activities for 2013, 2012, and 2011 were as follows: (in millions) Borrowings under revolving credit facilities $
